DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 06/05/2020, is acknowledged.

3.  Claims 1-12 are pending and under examination in the instant application.
 
4.  Applicant’s IDS, filed 06/07/2021, is acknowledged. 

5. The specification is objected to for the following informalities:
The specification discloses “alph4beta1”, “alphEbeta7” on page 5; “alph4beta7” in pages 18, 19 and 20 which is misspelled. Correction is required. 

6.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
 
7. Claim 10 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends from claim 9 which recites “treating or preventing nonalcoholic steatohepatitis (NASH) . . .  to subject”.  However, claim 10 recited that “the subject  is at risk of . . . with NASH or NAFLD”.  NASH (fatty liver + inflammation + liver cell damage) is an advanced and progressive form of NAFLD (only fatty liver).  Accordingly, claim 10 has broader scope than claim 9 and thus does not further limit claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


8. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


9.  Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims recite “specific binding agent that targets alpha4 betra7 integrin” in claims 1 and 9, “an antibody that binds alha4 beta7 integrin” in claims 7 and 11 as part of the invention.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of targeting alpha4 beta7 integrin and treating hepatic steatosis, treating or preventing NASH.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).

The specification at [0067] discloses that the specific binding agent that targets alpha4 beta7 integrin or an antibody that binds alpha4 beta7 integrin such as vedolizumab is co-administered with one or more additional active agents.  [0029] With regard to any of the methods disclosed herein, the specific binding agent that targets alpha4 beta7 may be an antibody that binds integrin alpha4 beta7. In certain embodiments, that antibody that binds integrin alpha4 beta7 is vedolizumab. Method of making and using vedolizumab and other anti-alpha4 beta7 antibodies are provide for in U.S. Patent Application Pub. No.: US2012/0282249. 
The scope of the claims encompass a genus of specific binding agent that targets alpha4 beta7 integrin, as well as a subgenus of anti-α4β7 antibodies.

The specification only discloses two antibodies, vedolizumab and clone DATK32, within the claimed genus of specific binding agent that target α4β7 integrin and anti-α7β7 antibodieis.  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).


Moreover, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.


    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-integrin α4ß7 antibodies are required to practice the invention.  The specification also fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of integrin α4ß7 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity and a therapeutic properties. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-α4ß7 integrin antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-α4β7 integrin antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. 
For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.
 Artisans are well aware that knowledge of a given antigen (for instance α4β7 integrin) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008.

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 


10.  Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  


Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The scope of claims 9-12 encompasses “preventing” NASH.

The specification discloses that blocking α4β7-mediated infiltration of CD4 T cells in the colonic mucosa reversed steatohepatitis and improved metabolic parameters in HFCD-fed F11r-/- mice.
[0085] To ascertain the contribution of alpha4beta7/MAdCAM-1 mediated colonic infiltration of inflammatory CD4 T cells in diet-induced intestinal epithelial barrier disruption in NASH, alpha4beta7 integrin was blocked using a highly specific neutralizing monoclonal antibody (mAb) against alpha4beta7 (Clone DATK32; Bioxcell, West Lebanon, N.H.). Alpha4beta7 mAb treatment significantly reduced alpha4beta7+CD4T cells in the Payer's patches and reduced CD4 T cell infiltration in the colonic lamina propria. Interestingly, alpha4 beta7 mAb treatment did not affect colonic Treg population. Histological analysis of the colonic tissue revealed decreased immune cell infiltration and increased occludin and ZO-1 expression in the colonic mucosa of alpha4 beta7 mAb treated mice suggesting that alpha4beta7 mAb treatment was effective in reducing mucosal inflammation as well as restoring intestinal epithelial barrier in HFCD-fed F11r-/- mice. 

The burden of enabling the prevention of a disease (i.e. the need for additional testing) would be greater than that of enabling a treatment due to the need to screen those mammals susceptible to such diseases and the difficulty of proof that the administration of the drug was the agent that acted to prevent the condition. Further, the specification does not provide guidance as to how one skilled in the art would go about screening those patients susceptible to diabetic retinopathy within the scope of the presently claimed invention. Nor is sufficient guidance provided as to a specific protocol to be utilized in order to prove the efficacy of the presently claimed anti-α4β7 antibody in preventing NASH state. For example, the specification discloses that alpha4beta7 mAb treatment of diet-induced intestinal epithelial barrier disruption in NASH (e.g. see page 20 of the instant specification). The specification does not show that anti-alpha4beta7 antibody being injected prior to the establishing NASH. Therefore, the specification at most discloses a method of treating NASH by administering anti-α4β7 antibody but not preventing NASH.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


11.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12.  Claims 1-4, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090214527 A1.
alcoholic liver disease and  non-alcoholic steatohepatitis (NASH) [0035]. The `527 publication teaches a combination of an anti-α4β7 antibody with a caspase inhibitor (see claim 9).   A combination of an anti α4β7 integrin antibody or antigen binding portion thereof with a caspase inhibitor as defined herein. Preferably, the antibody inhibits the interaction of MAdCAM with α4β7 integrin. More preferably, the antibody is humanized Act-1, also called MLN02 (i.e., vedolizumab) (WO 01/078779) [0034]. 
The `527 publication teaches that antibodies that inhibit binding of MAdCAM to its integrin binding partner, α4β7 for example anti-MAdCAM antibodies (e.g. MECA-367; U.S. Pat. No. 5,403,919, U.S. Pat. No. 5,538,724) or anti α4β7 antibodies (e.g. Act-1; U.S. Pat. No. 6,551,593), can inhibit leukocyte extravasation into inflamed intestine [0007]. 
The `527 publication teaches and claims methods for treating alcoholic liver disease or non-alcoholic steatohepatitis (NASH), which method comprises administering to a patient in need thereof a therapeutically-effective amount of the combination of an anti-MAdCAM monoclonal antibody and an anti-fibrotic agent. wherein said antibody inhibits binding of human MAdCAM to α4β7 (see published claims 1-2, 6-7, 10-11). 
Claims 3 are included because they recited “metabolic syndrome” is considered inherent characteristic of hepatic steatosis. 
The reference teachings anticipate the claimed invention. 

13.  Claims 1-3 and 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200095285 A1.
 The `285 publication teaches and claims methods for treating a disease or condition in a patient comprising administering to the patient a therapeutically effective amount of the compound of any one of claims 1-33, wherein the disease or condition is non-alcoholic steatohepatitis, wherein the compound selectively inhibits binding of α4β7 to MAdCAM (published claims 47-49).  [0006] Inhibitors of specific integrin-ligand interactions have been shown effective as anti-inflammatory agents for the treatment of various autoimmune diseases. For example, monoclonal antibodies displaying high binding affinity for α4β7 have displayed therapeutic benefits for gastrointestinal auto-inflammatory/autoimmune diseases, such as Crohn's disease, and ulcerative colitis. 
The reference teachings anticipate the claimed invention. 

14.  Claims 1-5, 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200323772 A1
The `772 publication teaches and claims methods of treating an inflammatory disease or condition that arises in a tissue originating from the endoderm in a subject in need thereof, the method comprising using an ingestible device to administer to the subject a pharmaceutical composition comprising a therapeutically effective amount of an immune modulator, wherein the pharmaceutical composition is released from the ingestible device in the small intestine or large intestine of the subject, thereby delivering the immune modulator to a location in the GI tract of the subject, wherein the inflammatory disease or condition is selected from the group consisting of  alcoholic lever disease, fatty liver disease (hepatic steatosis), non-alcoholic fatty liver disease (NASH) and roflumilast Non-insulin dependent diabetes, wherein the integrin inhibitor is an α4β7integrin inhibitor, wherein the α4β7 integrin inhibitor is selected from the group consisting of AJM300, vedolizumab, natalizumab and etrolizumab; and generic equivalents thereof.
The reference teachings anticipate the claimed invention. 

15.  Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(2)/(1) as being anticipated by US 20170216409/ WO 2016022694 A1.
It is noted that the `409 application is the national stage of the WO 2016022694 application and their teachings are considered identical.  The teachings of the `409 application is used in the rejection.
The `409 publication teaches and claims methods of reducing or preventing liver steatosis or metabolic syndrome, or metabolic syndrome  in a subject comprising administering to the subject an effective amount of an inhibitor of laminin α4, wherein the inhibitor of laminin α4 impedes interaction of laminin α4 with an integrin, wherein the integrin is integrin integrin α4 (CD49d), wherein the inhibitor is PS/2, whereinh the metabolic syndrome is   insulin resistance or type 2 diabetes (see published claims 1-26).  
The referenced anti-α4 integrin antibody, PS/2 would target α4β7 integrin because the α4β7 integrin is a complex of α4 and β7 subunits and an antibody to either subunit would bind the α4β7 integrin complex. 
The reference teachings anticipate the claimed invention.
     
16.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090214527, US 20200095285, US 20200323772 or by US 20170216409, each in view of Utzschneider et al (The Journal of Clinical Endocrinology & Metabolism,  91(12):4753–4761, 2006).
The teachings of US 20090214527, US 20200095285, US 20170216409/ and US 20200323772, have been discussed, supra.
The reference teachings differ from the claimed invention only in the recitation that the hepatic steatosis (fatty livery) is diagnose with alcohol induced fatty liver disease in claim 4, with insulin resistance in claim 5 or with type 2 D (T2D) in claim 6.

Utzschneider et al teach that insulin resistance is an almost universal finding in nonalcoholic fatty liver disease (NAFLD).  Utzschneider et al teach that insulin resistance is a major feature of NAFLD that, in some patients, can progress to steatohepatitis (abstract). Utzschneider et al further teach that NAFLD is identical to that seen in alcoholic fatty liver disease, but in patients who do not drink excessive amounts of alcohol. The ectopic accumulation of fat in the liver has been strongly associated with insulin resistance, an almost universal finding in NAFLD (p. 4753, introduction 1st ¶). The prevalence of NAFLD is high in conditions associated with insulin resistance such as obesity, type 2 diabetes and the metabolic syndrome.  NAFLD is also very common in the type 2 diabetes population. Utzschneider et al teach that the presence of diabetes has been identified as a risk factor for NASH (page 4753, under Epidemiology of NAFLD). Also, Utzschneider et al teach NAFLD is a common liver disorder that is strongly associated with insulin resistance and type 2 diabetes (p 4759, under Conclusions and Future Directions). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to target the alcohol induced fatty liver disease taught by Utzschneider et al with the vedolizumab/PS/2 antibody taught by the `527, `285 and `772 and the `409 publications because NAFLD  and alcoholic fatty liver disease have identical characteristics of fat accumulation in the liver.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to target insulin resistance and type 2 diabetes associated NAFLD subject taught by Utzschneider et al with the anti-α4β7 antibodies taught by the `527, `285 and `772 and `409 publications because insulin resistance and type 2 diabetes are universal found in in NAFLD subjects.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

18.  No claim is allowed.

19.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:



(ii) Saraiva et al. Vedolizumab-lnduced Liver Injury. GE-Portuguese Journal of Gastroentero/ogyPub.  Date : 2020-12-03. Two weeks after the first infusion of VDZ, the patient developed a clinical and analytical phenotype compatible with acute hepatitis. Diagnostic workup for causes of hepatocellular liver injury retrieved no results. A liver biopsy corroborated the diagnosis of toxic hepatitis overlapping chronic liver disease. VDZ was withdrawn and the patient experienced complete recovery of liver tests over the following weeks. In this case report, we present the first post-marketing case of hepatocellular liver injury in probable relation to VDZ.

(iii) LiverTox: Clinical and Research information on Drug-induced liver injury [Internet}. Bethesda (MD): National institute of Diabetes and Digestive and Kidney Diseaes, 2012, Vedolizumab, Updated August 20, 2020.  

LiverTox teaches there have been a few isolated reports of liver injury occurring durig vedolizumab therapy but usually in the presence of other competing causes.
(v) Rai et al. Blocking integrin α4β7-mediated CD4 T cell recruitment to the intestine and liver protects mice from western diet-induced non-alcoholic steatohepatitis. J Hepatol ; 73(5): 1013-1022, 2020 11.   Rai et al teach that  α4β7 blockade in WD-fed knockout mice significantly decreased α4β7+ CD4 T cell recruitment to the intestine and liver, attenuated hepatic inflammation and fibrosis, and improved metabolic indices. MAdCAM-1 blockade also reduced hepatic inflammation and fibrosis in WD-fed knockout mice. Hepatic MAdCAM-1 expression was elevated in patients with NASH and correlated with higher expression of α4 and β7 integrins.  Rai et al show that blocking integrin receptor α4β7-mediated recruitment of CD4 T cells to the intestine and liver not only attenuates hepatic inflammation and fibrosis, but also improves metabolic derangements associated with NASH. These findings provide evidence for the potential therapeutic application of α4β7 antibody in the treatment of human NASH.
20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



October 1, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644